1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Monroe BARNES, Petitioner-Appellant,v.WARDEN, Augusta Correctional Center, Respondent-Appellee.
No. 93-6353.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 3, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-89-278-R)
John C. Singleton, Singleton & Deeds, Warm Springs, Virginia, for Appellant.
Robert B. Condon, Assistant Attorney General, Richmond, Virginia, for Appellee.
W.D.Va.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
John Monroe Barnes appeals from the district court's denial of his Fed.  R. Civ. P. 60(b) motion.  Because we find no abuse of discretion, we deny a certificate of probable cause to appeal and dismiss the appeal.


2
Barnes brought a 28 U.S.C. Sec. 2254 (1988) petition, which was denied by the district court.  He then filed a first Rule 60(b) motion alleging error in the Sec. 2254 denial.  That Rule 60(b) motion was denied, and this Court affirmed that dismissal.*  Barnes v. Warden, No. 89-6360 (4th Cir.  June 21, 1991) (unpublished).  Barnes then filed the current Rule 60(b) motion, alleging district court error in its original disposition of the current claims.  Mere allegations that the district court erred in its initial legal conclusions do not provide grounds for Rule 60(b) relief.   United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982).  Thus, the district court properly denied the motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We dismissed the appeal of the Sec. 2254 denial order, as Barnes's notice of appeal was untimely